 DAVIS GRAIN CORPORATION319Davis Grain Corporation and Local 49,InternationalChemicalWorkers Union,AFL-CIO,Petitioner.Case 5-RC-8197April 30, 1973DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING,KENNEDY,AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Donald J. Salins ofthe National Labor Relations Board. Following thehearing, and pursuant to Section 102.67 of the Na-tional Labor Relations Board Rules and Regulationsand Statements of Procedure, Series 8, as amended,this case was transferred to the National Labor Rela-tions Board for decision. Thereafter, the Employerfiled a brief, which has been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act.'2.The labor organization involved claims to repre-sent certain employees of the Employer.3.The Employer contends that it does not employproduction workers, that it operates a "country eleva-tor" and employs only agricultural laborers within themeaning of Section 3(f) of the Fair Labor StandardsAct, and therefore no question concerning representa-tion of employees exists within the meaning of Sec-tions 9(c)(1) and 2(6) and (7) of the Act.The Employer is engaged in the operation of grainelevators located in Chesapeake and Virginia Beach,Virginia.Only the Chesapeake facility is involvedherein. It purchases, distributes, and stores grains ob-tained from area farmers, including corn, wheat, bar-ley,andothergrains.TheEmployerbuysapproximately 95 percent of its grain from local farm-iAlthough theEmployerrefused to stipulate that it is engaged in com-merce within the meaningof the Act, it did admit at the hearing that it isa Virginia corporationengaged in theoperation of a countrygrain elevatorwhich purchases,and distributes grain,including but not limited to corn,wheat,barley, andother grain,and that it annually sells and ships suchproducts of a value in excess of$50,000 directlyto points located outside theCommonwealth of Virginia.Accordingly,we find that the Employer is en-gaged in commerce within the meaningof the Act,and that it will effectuatethe policies of theAct toassert jurisdiction hereiners who are located within a radius of 10-15 miles.The Employer has a storage capacity of approximate-ly 850,000 bushels. Nearly 90 percent of the grainpurchased is shipped by the Employer in its ownbarge to export elevators in Norfolk, Virginia. Al-though the Employer buys nearly all of its grain, italso has approximately 2,000acres of seed graingrown under contract with farmers. Also, the Employ-er takes in seed grain'from the farmers which it cleansand returns to them on a trade basis when they areready to plant. The Employer does not process grain,and it is not engaged in farming nor does it own farmland. The grain arrives in bulk and is shipped out inbulk. The farmers pick and shell the grain on the farmand bring it to the elevator. The Employer owns onlya few trucks and does very little trucking.Located near the elevators are two truck dumpers.The farmers' trucks drive on to the truck dumperswhere the grain is weighed, sampled and graded, ac-cording to U.S. Department of Agriculture standards,to determine the value of the grain. The trucks areemptied by a device which picks up the entire truckand dumps its contents into a pit. The grain is storedaccording to grade, and a substantial part of the grainis sold shortly after it is bought by the Employer. Theremainder of the grain is stored for sale and shipmentafter the harvest season. The grain is shipped by truck,rail, and barge. While in storage, the grain is dried byfans to avoid spoilage. The wheat harvest occurs be-tween June 10 and July 4, the corn harvest betweenAugust 15 and October 1, and the soybean harvestbetween mid-October and mid-December.Some farmers bring grain in to be stored until theyare ready to feed their livestock later in the year. TheEmployer charges a fee for storing the grain. Thereare some farmers who farm in cooperation with theEmployer pursuant to a contract under which theEmployer supplies the farmer with seed. All grainstored for farmers is commingled with the other grain.One practice engaged in by the Employer is called atrade, and involves the Employer's storing of a certainamount of grain seed 'for farmers who receive a por-tion of the seed when they are ready to plant. Nomoney is exchanged. Approximately 5 to 10 percentof the Employer's total sales income is derived out ofthe seed operation.Seed differs from grain in that seed is high qualitygrain that has been tested and has good germinationqualities. After cleaning, the seed is bagged and storedin the warehouse on pallets. The Employer has anautomatic bagging scale. The seed is packed in 1-bushel paper bags which are sewed up by a sewingmachine. After the bags are sewed they are stacked 48to a pallet. All this occurs at harvest time or soonthereafter. The seed is stored until the farmers come203 NLRB No. 41 320DECISIONS OFNATIONALLABOR RELATIONS BOARDto pick it up. The Employer also performs some cus-tom cleaning of seed for the farmers who wish to havetheir own seed cleaned and packaged. Less than 1percent of the Employer's revenue is derived fromfarmers who store their grain. The Employer mixesseed that is not sold for seed with the bulk grain in thebins.The Employer acts as an agent for the sale of smallamounts of fertilizer, which it does not handle or keepin stock. It also sells small amounts of insecticides,fungicides, and weed killers. The warehouse foremanand outsidesalesmen sellmost of these products. TheEmployer also sells small amounts of field seed orgrass, clover, and sorghum which are needed to re-store cropland. The Employer sells wheat to flourmills and livestock feed to feed manufacturers, locat-ed outside the Commonwealth. It employs 12 to 15employees during harvest season butmaintains asmaller work force the rest of the year. For nearly 11months of the year the Employer works one shift from8 a.m. until 4:30 p.m. or until farmers get through withtheir deliveries.During the busiest month, the shiftsplits up into a night and day operation. The Employ-er pays its employees overtime after 40 hours and paysthe $1.60 Federal minimum wage, or better. Its payscale rangesfrom $1.75 to $2.35 per hour .2The Employer contends that it is a "country" grainelevator as defined in the InterpretativeBulletin'published by the Secretary of Labor, and that there-fore its employees are agricultural laborers within themeaning of the InterpretativeBulletin.4The Employer also contends that in any event em-ployees of a country elevator,as herein,are engagedin agriculture whether or not the particular countryelevator employs more than five employees, and aretherefore not exempt from the minimum wage, over-time, or child labor requirements of the Fair LaborStandards Act.Section 2(3) of the Act excludes from its coverage"any individual employed as an agricultural laborer."The Board's annualappropriation rider directs in ef-fect that in determining whether an employee is anagricultural laborer within the meaning of Section2(3) of the Act, the Board shall be guided by thedefinition set forth in Section 3(f) of the Fair LaborStandards Acts which states in part:2The present Federal minimum wage for farm workers is $I 30 per hour3 29 CFR780, "ExemptionsApplicable toAgriculture Processing of Agri-cultural Commodities,and RelatedSubjects" Underthe Fair Labor Stan-dards Act of 1938,as amended4At the hearing, the parties agreed that for the purpose of having therespective sections as part of the record thecopy ofthe Interpretative Bulletinwould be marked and offered into evidence as a Joint Exhibit of the parties,with specific reference to Sec 780.600, which appears under subpart G, p.53, entitled"Employmentby Small CountryElevators Within Area of Pro-duction,Exemption from Minimum Wage and Overtime Pay RequirementsUnderSection 13(a)(I7) ""Agriculture" includes farming in all its branchesand among other things includes the . . . produc-tion . . . growing, and harvesting of any agricul-turalorhorticulturalcommodities . . . theraising oflivestock, bees, fur-bearinganimals, orpoultry, and practices . . . performed by a farm-er or on afarm asan incident to or in conjunctionwith such farming operations, including prepara-tion for market, delivery to storage or to marketor to carriers for transportation.The Board, where necessary, has consistently fol-lowed the Department of Labor's interpretation ofSection 3(f).The record shows that the Employer's operationsdo not come within the definition of "primary" agri-culture under Section 3(f) as set forth in Section 780.113 of the Department of Labor's Interpretative Bul-letin. Included in the "primary" meaning are certainspecific farming operations such as cultivation andtillage of the soil, dairying, the production, cultiva-tion, growing, and harvesting of any agricultural orhorticultural commodities, and the raising of live-stock, bees, fur-bearinganimals,or poultry.Thus, the issue in this proceeding is whether theEmployer's operations come within the "secondary"meaning of agriculture as defined by the Departmentof Labor. The definition of "secondary" agricultureincludes the practices, whether or not they are farm-ing practices, which are performed either by a farmeror on a farm as an incident to or in conjunction withthose farming operations.'Although, as contended by the Employer, countryelevators appear to be exempt fromtheminimumwage andovertime pay requirements under Section13(a)(l7) of the Fair Labor Standards Act, as set forthin Sections 780.600 to 780.624 of the InterpretativeBulletin,we note that such exemption is limited tosmall country elevators employing no more than fiveemployees in such operations.' One of the basic re-quirementsfor exemption of country elevator em-ployees is that an employer can employ no more thanfive employees in its operations.' This as well as theother listed requirements must be met in order for theexemption to apply. Also, the burden is on the em-ployer who asserts the exemption to show that the5 29 U.S C 203(f)6 The Interpretative Bulletin readsSection 780 113 "Primary"and "Secondary"agriculture under section3(f)(C) Thenthereis the secondarymeaning of the term The secondbranch includes operations other then those which fall within the prima-rymeaning of the term It includes any practices,whether or not theyare themselves farmingpractices,which are performed either by a farm-er or on a farm as an incident to or in conjunction with "such"farmingoperations(Farmers ReservoirCo, v McComb,337 U.S. 755;NLRB v.Olaa SugarCo,242 F 2d 7141C.A.91,Maneja vWaialua,349 U S 254)7Sec 780 601Sec 780 603 DAVIS GRAIN CORPORATION321exemption in Section 13(a)(17) of the Fair LaborStandards Act applies. The Interpretative Bulletinalso points out that the typical country elevator issmall, it employs one to two employees, and the stor-age capacity averages from 15,000 to 50,000 bushels.As the record shows that the Employer employs 12to 15 employees, it is clear that it employs a numberin excess of the "not more than five employees" limi-tation necessary to qualify under the country elevatorexemption to the Fair Labor Standards Act. In addi-tion, the Employer has failed to meet its burden ofshowing that, at any time during the year, it employsnotmore than five employees. The fact that theEmployer's storage capacity is in excess of 80,000bushels further indicates that it is not a small countryelevator as contemplated by the exemption to the FairLabor Standards Act.As the Employer does not qualify for the specialexemption accorded country elevators in the Interpre-tative Bulletin published by the Secretary of Labor, itnecessarily follows that the Employer's employees arenot agricultural laborers within the meaning of Sec-tion 2(3) of the Act.' Nor can the Employer success-fullyclaim that it falls within the "secondary"definition of agriculture. The record shows that theEmployer's operations do not involve farming, nordoes the Employer perform any work on a farm as anincident to or in conjunction with farming operations.As almost all of the grain purchased or stored by theEmployer is delivered to the elevators by trucksowned and driven by farmers, as the Employer doesnot plant or harvest grain, and as it does not performany services on farm land for itself or for farmers, weconclude that the employees sought herein are not"agricultural laborers" within the meaning of Section2(3) of the Act.10Accordingly, we find that a question affecting com-merce exists concerning the representation of certainemployees within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The appropriate unit: There is no history of col-lective bargaining for the employees sought to be rep-resented herein.The Petitioner seeks to represent a unit of all pro-duction and maintenance employees, including in-spectors and warehouse foreman, located at theEmployer's Chesapeake, Virginia, location, but ex-cluding all office clerical employees, guards, and su-pervisors as defined in the Act." The Petitioner claims9We need not pass on theEmployer'scontentions that employees of"country" grain elevators employing five or fewer employeesare agriculturalemployees within the meaning ofthe Act, thoughwe note that if this wereso it would not appear to have been necessaryfor Congress to have provideda specific exemptionfrom the operation of theminimum wageand hoursprovisionsof the FLSA,as amended10Kelly Brothers Nurseries, Inc,140 NLRB 82there are nine employees in the unit it seeks. TheEmployer contends that it does not employ any pro-duction workers; that it employs 13 agricultural la-borers, excluding supervisors and outsidesalesmen,and that therefore the unit sought is inappropriate.The record reveals that all of the employees soughtby the Petitioner herein perform virtually all of thevarious jobs required in the operation of the grainelevator, including loading, unloading, bagging,cleaning, painting,and construction of new equip-ment and facilities;that the Employer does not classi-fy its employees into specific job categories; and thatall employees, including the president of the Employ-er, perform a variety of tasks and transfer to the vari-ous jobs according to the Employer's needs.Based on all the facts revealed by the record includ-ing our finding above that the Employer's employeesare not agricultural laborers within the meaning ofSection 3(f) of the Fair Labor Standards Act and aretherefore employees within the meaning of Section2(3) of the Act, we find that the unit sought by thePetitioner is an appropriate unit.There remains the issue of the status of the follow-ing employees, which the Petitioner would include inthe unit, and which the Employer would exclude as-sertedly because they are supervisors.12The Employer contends that Charles Taylor is awarehouse foreman who is in charge of cleaning andbagging seed grain, that he has from one to five menworking under him, and that his recommendations asto hiring, firing, promotion, and demotion are givengreat weight by the Employer. However, the recordshows that Taylor has never made any recommenda-tions as to discharge or wage increase and he hasnever been notified by the Employer that he has suchauthority, the plant superintendent is nearly alwayspresent when Taylor is working, and Taylor receivesthe same benefits as the other employees. AlthoughTaylor receives higher pay than some of the employ-ees with whom he works, the record shows that heperforms the same or similar work tasks and that heispaid on the same hourly basis.On the basis of the foregoing, we find that Taylordoes not have authority to hire, fire, discipline, pro-mote, or otherwise change the terms and conditions ofemployment of any unit employee or effectively rec-ommend such actions, and is not a supervisor withinthe meaning of Section 2(11) of the Act. Accordingly,we include him in the unit.The Employer would exclude James Shaw, a graininspector and weigh master. He grades the grain, de-cides its value, records this information on paper, and11The unit description appears as amendedat the hearing.12The partiesstipulated that JesseeC. Bell, theplant superintendent, is asupervisor, and that the Employer's two outsidesalesmen are not in the unit. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDsends it to the president to assist him in determiningthe purchase price of the grain. With the assistance ofone or two helpers, he operates the big truck dumper.The record shows that Shaw has never recommendeda wage increase or the discharge of any employee.Moreover, Shaw is hourly paid and receivesthe samefringe benefits as the other employees. We find thatShaw does not possess any of the indicia of superviso-ry authority, and we shall include him in the unit.The Employer would also exclude Calvin Gregory,the night superintendent. He has one or two helpers,he operates the equipment which transfers grain fromone bin to another, and he loads barges during theperiod of the corn harvest. The record shows thatGregory does not have a helper at alltimes,and, afterthe corn harvest, he paints, repairs, and performs oth-er maintenance work. The Employer never told Greg-ory that he was the night superintendent or that he hasauthority to recommend discharge, discipline, or awage increase. Moreover, Gregory works nights dur-ing the corn harvest season only, a period lasting only4 weeks. The remainder of the year Gregory workswith the other employees. We find that Gregory is nota supervisor within the meaning of the Act, and,therefore,we shall include him in the unit.Accordingly, we find that the following employeesconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:All production and maintenance employees in-cluding grain inspector, warehouse foreman, andnight superintendent at the Employer's Chesa-peake,Virginia,location,excluding all officeclerical employees, guards, and supervisors as de-finedin the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]